NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                          File Name: 05a0161n.06
                            Filed: March 1, 2005

                                         03-6120

                        UNITED STATES COURT OF APPEALS
                             FOR THE SIXTH CIRCUIT


UNITED STATES OF AMERICA,                    )
                                             )
       Plaintiff-Appellee,                   )
                                             )   ON REMAND FROM THE
v.                                           )   UNITED STATES SUPREME COURT
                                             )
MARCHELLO JIMMY LOVERSON,                    )
                                             )
       Defendant-Appellant.                  )



       Before: KENNEDY, DAUGHTREY, and COOK, Circuit Judges.


       PER CURIAM. The defendant, Marchello Jimmy Loverson, appealed his sentence

to this court, challenging the four-level enhancement imposed by the district court pursuant

to USSG § 2B3.1(b)(4)(A) for commission of an abduction in connection with the underlying

offense of car-jacking. We affirmed the district court’s sentencing order, in a decision

released prior to the Supreme Court’s recent opinion in United States v. Booker, 543 U.S.

___, 125 S. Ct. 738 (January 12, 2005). On January 24, 2005, the Supreme granted the

defendant’s application for a writ of certiorari, vacated our judgment, and remanded the

case to us for reconsideration under Booker.


       Upon reconsideration, we conclude that the district court’s sentencing order must

be vacated and the case remanded for re-sentencing.
03-6120


      SO ORDERED.




                    -2-